Exhibit 10.28

GUARANTY

WHEREAS, Seminole Electric Cooperative, Inc., a Florida corporation (hereinafter
referred to as “Purchaser”) and Webster County Coal, LLC, a Delaware limited
liability company, White County Coal, LLC, a Delaware limited liability company,
and Alliance Coal, LLC, for itself and as agent for Webster County Coal, LLC and
White County Coal, LLC, (hereinafter collectively referred to as “Seller”)
entered into that certain Restated and Amended Coal Supply Agreement, effective
February 1, 1986, as amended (hereinafter referred to as the “Existing
Agreement”) and entered into that certain New Coal Supply Agreement, effective
September 1, 2005, (hereinafter referred to as the “New Agreement”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Alliance Coal, LLC, its successors and assigns, does hereby unconditionally and
irrevocably guaranty to Purchaser, and its successors and assigns, the full and
timely performance by Seller under said Existing Agreement and said New
Agreement.

The effective date of this Guaranty shall be the earlier of (i) the date on
which Purchaser has acquired the legal title or the trust beneficial interest in
Unit 2 of the Seminole Generating Station near Palatka, Florida; or
(ii) January 1, 2011.

This Guaranty shall not modify, amend or otherwise change the obligation of
MAPCO, Inc. pursuant to the terms and conditions of the Guaranty executed by
MAPCO, Inc. on or about February 1, 1986.

Executed this 25 day of October, 2005, but made effective as provided for above.

 

Alliance Coal, LLC

By:

 

/s/ Gary J. Rathburn

Name:

 

Gary J. Rathburn

Title:

 

Senior Vice President-Marketing